TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00083-CR


Ex parte Celeste Marie Beard






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 5020394, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Celeste Marie Beard seeks to appeal from an order in a habeas corpus proceeding
regarding pretrial bail.  The order was entered and signed on November 27, 2002.  The deadline for
perfecting appeal was therefore December 27, 2002.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal
was filed on December 31, 2002.  No extension of time for filing notice of appeal was requested. 
Tex. R. App. P. 26.3.  There is no indication that notice of appeal was properly mailed to the district
clerk within the time prescribed by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the circumstances,
we lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for
want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson 
Dismissed for Want of Jurisdiction
Filed:   February 21, 2003
Do Not Publish